DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 24 June 2021.  
Claims 17–35 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application
This application is a continuation application of US Application No. 16/090,939 filed on 03 October 2018, now US Patent 11,080,692 B2 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § 609.02 (II)(A)(2) and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application. See MPEP § 609.02 (II)(A)(2).
Information Disclosure Statement
The Information Disclosure Statement filed on 24 June 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17–35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–12 of US Patent No. 11,080,692 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 11,080,692 B2 anticipate the claims of the instant application. For example, the chart below includes bold text that illustrates differences when comparing independent claim 17 with independent claim 1 of US Patent No. 11,080,692 B2. One of ordinary skill in this art would conclude from the chart below that claim 1 of US Patent No. 11,080,692 B2 anticipates claim 17.
US Application No. 17/357,453
US Patent No. 11,080,692 B2
17. A system for performing a validity check of a user device having an application
stored thereon, the system comprising:
1. A system for performing a validity check of a user device having an application stored thereon, the system comprising: 
a coupling device operable to communicate with the user device via near field
communication;
a coupling device operable to communicate with the user device via near field communication; 
a processor; and
a processor; and
memory storing program code for execution by the processor, wherein the program code comprises executable instructions to:
memory storing program code for execution by the processor, wherein the program code comprises executable instructions to: 
receive a user device identifier from the user device via the coupling device;
receive a determinate user device identifier from the user device via the coupling device;
after receiving the user device identifier, receive application data from the user device via the coupling device, the application data comprising at least an account number associated with the application stored on the user device;
after receiving the user device identifier, receive application data from the user device via the coupling device, the application data comprising at least a primary account number (PAN) and an expiry date of the PAN associated with the application stored on the user device;
generate a test token by concatenating and then tokenizing at least the user device
identifier and the account number;
generate a test token by concatenating and then hashing at least the user device identifier, the primary account number, and the expiry date;
compare the generated test token to a list of valid tokens; and
compare the generated test token to a list of valid tokens received from an issuer computer; and 
determine that the test token is a valid token when the test token matches a token from
the list of valid tokens; and
determine that the test token is a valid token when the test token matches a token from the received list of valid tokens;
wherein the program code comprises: a set of instructions to determine the presence of the user device within coupling range of the coupling device and to perform an anti-collision process in case of the presence of multiple user device within coupling range of the coupling device,
wherein the program code comprises: a set of instructions to determine the presence of the user device within coupling range of the coupling device and to perform an anti-collision process in case of the presence of multiple user device within coupling range of the coupling device,
wherein the user device identifier is received during the anti-collision process.
wherein the user device identifier is received during the anti-collision process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685